
	
		II
		112th CONGRESS
		2d Session
		S. 2145
		IN THE SENATE OF THE UNITED STATES
		
			March 1, 2012
			Mr. Kerry (for himself,
			 Mrs. Murray, Mr. Akaka, Mr.
			 Leahy, Mr. Franken,
			 Mr. Blumenthal, Mr. Brown of Ohio, Mrs.
			 Boxer, and Mr. Durbin)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to permit the
		  Secretary of the Treasury to issue prospective guidance clarifying the
		  employment status of individuals for purposes of employment taxes and to
		  prevent retroactive assessments with respect to such
		  clarifications.
	
	
		1.Short title; findings;
			 purposes
			(a)Short
			 titleThis Act may be cited
			 as the Fair Playing Field Act of
			 2012.
			(b)FindingsCongress makes the following
			 findings:
				(1)In 1978, Congress was concerned that lack
			 of clarity as to the proper classification of some workers, increased IRS
			 enforcement activity, and retroactive application by IRS of interpretations
			 that were arguably new had caused hardships for some small businesses and other
			 taxpayers and confusion as to the applicable rules.
				(2)To allow time to
			 develop a comprehensive approach to the problem, Congress enacted section 530
			 of the Revenue Act of 1978 as an interim measure protecting taxpayers from
			 liability for misclassification if the taxpayer has a reasonable basis for
			 classifying a worker as an independent contractor and meets certain other
			 conditions. In addition, the Act prohibited the Secretary of the Treasury from
			 publishing regulations or revenue rulings on workers’ employment tax status
			 pending the expected near-term enactment of clarifying legislation.
				(3)During the ensuing
			 33 years, Congress made section 530 of the Revenue Act of 1978 permanent,
			 however, changes in working relationships and the continued prohibition on new
			 guidance have increased the uncertainty as to the proper classification of
			 workers.
				(4)Many workers are
			 properly classified as independent contractors. In other instances, workers who
			 are employees are being treated as independent contractors. Such
			 misclassification for tax purposes contributes to inequities in the competitive
			 positions of businesses and to the Federal and State tax gap, and may also
			 result in misclassification for other purposes, such as denial of unemployment
			 benefits, workplace health and safety protections, and retirement or other
			 benefits or protections available to employees.
				(5)Workers,
			 businesses, and other taxpayers will benefit from clear guidance regarding
			 employment tax status. In the interest of fairness and in view of many service
			 recipients’ reliance on current section 530, such guidance should apply only
			 prospectively.
				(c)PurposesThe purposes of this Act are to permit the
			 Secretary of the Treasury to provide guidance allowing workers and businesses
			 to clearly understand the proper federal tax classification of workers and to
			 provide relief allowing an orderly transition to new rules designed to increase
			 certainty and uniformity of treatment.
			2.Authority to
			 issue guidance clarifying employment status for purposes of employment
			 taxes
			(a)In
			 generalChapter 25 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 section:
				
					3511.Authority to
				issue guidance clarifying employment status
						(a)In
				generalThe Secretary shall
				issue such regulations or other guidance as the Secretary determines to be
				necessary or appropriate to clarify the proper employment status of individuals
				for purposes of any tax imposed by this subtitle.
						(b)Prohibition on
				retroactive assessments
							(1)In
				generalIf—
								(A)for purposes of
				any tax imposed by this subtitle, the taxpayer did not treat an individual as
				an employee for any period before the reclassification date with respect to
				such individual, and
								(B)in the case of periods after December 31,
				1978, and before such reclassification date, all Federal tax returns (including
				information returns) required to be filed by the taxpayer with respect to such
				individual for such period are filed on a basis consistent with the taxpayer’s
				treatment of such individual as not being an employee,
								then, for
				purposes of applying such taxes for periods before such reclassification date
				with respect to the taxpayer, the individual shall be deemed not to be an
				employee unless the taxpayer had no reasonable basis for not treating such
				individual as an employee.(2)Statutory
				standards providing one method of satisfying the requirements of paragraph
				(1)For purposes of paragraph (1), a taxpayer shall in any case
				be treated as having a reasonable basis for not treating an individual as an
				employee for a period if the taxpayer’s treatment of such individual for such
				period was in reasonable reliance on any of the following:
								(A)Judicial
				precedent, published rulings, technical advice with respect to the taxpayer, or
				a letter ruling to the taxpayer.
								(B)A past Internal
				Revenue Service audit of the taxpayer in which there was no assessment
				attributable to the treatment (for purposes of any tax imposed by this
				subtitle) of the individuals holding positions substantially similar to the
				position held by such individual.
								(C)Long-standing
				recognized practice of a significant segment of the industry in which such
				individual was engaged.
								(3)Consistency
				required in the case of prior tax treatmentParagraph (1) shall
				not apply with respect to the treatment of any individual (hereafter in this
				paragraph referred to as the reclassified individual) for purposes of any tax
				imposed by this subtitle for any period ending after December 31, 1978, if the
				taxpayer (or a predecessor) has treated any individual holding a substantially
				similar position as an employee for purposes of any tax imposed by this
				subtitle for any period beginning after December 31, 1977, and ending before
				the reclassification date with respect to such reclassified individual.
							(c)DefinitionsFor
				purposes of this section—
							(1)Reclassification
				date
								(A)In
				generalThe term reclassification date means, with
				respect to any individual, the earlier of—
									(i)the first day of
				the first calendar quarter beginning more than 180 days after the date of an
				employee classification determination with respect to such individual,
				or
									(ii)the effective date of the first applicable
				final regulation issued by the Secretary under subsection (a) with respect to
				such individual (or, if later, the first day of the first calendar quarter
				beginning more than 180 days after such regulation is issued).
									(B)Employee
				classification determinationThe term employee classification
				determination means, with respect to any individual, a determination by
				the Secretary, in connection with an audit of the taxpayer which is described
				in section 7436 and which commences after the date which is 1 year after the
				date of the enactment of this section, that a class of individuals holding
				positions with such taxpayer which are substantially similar to the position
				held by such individual are employees.
								(C)First applicable
				final regulationThe term
				first applicable final regulation means, with respect to any
				individual, the first final regulation (or other guidance of general
				applicability) which sets forth the factors for determining the employment
				status of a class of individuals holding positions substantially similar to the
				position held by such individual.
								(2)Employment
				statusThe term employment status means the status
				of an individual, under the usual common law rules applicable in determining
				the employer-employee relationship, as an employee or as an independent
				contractor (or other individual who is not an employee).
							(d)Continuation of
				certain special rules
							(1)Exception for
				certain skilled workersSubsection (b) shall not apply in the
				case of an individual who, pursuant to an arrangement between the taxpayer and
				another person, provides services for such other person as an engineer,
				designer, drafter, computer programmer, systems analyst, or other similarly
				skilled worker engaged in a similar line of work.
							(2)Notice of
				availability of sectionAn officer or employee of the Internal
				Revenue Service shall, before or at the commencement of any audit inquiry
				relating to the employment status of one or more individuals who perform
				services for the taxpayer, provide the taxpayer with a written notice of the
				provisions of this section.
							(3)Rules relating
				to statutory standardsFor purposes of subsection (b)(2)—
								(A)a taxpayer may not
				rely on an audit commenced after December 31, 1996, for purposes of
				subparagraph (B) thereof unless such audit included an examination for purposes
				of any tax imposed by this subtitle whether the individual involved (or any
				individual holding a position substantially similar to the position held by the
				individual involved) should be treated as an employee of the taxpayer,
								(B)in no event shall
				the significant segment requirement of subparagraph (C) thereof be construed to
				require a reasonable showing of the practice of more than 25 percent of the
				industry (determined by not taking into account the taxpayer), and
								(C)in applying the
				long-standing recognized practice requirement of subparagraph (C)
				thereof—
									(i)such requirement
				shall not be construed as requiring the practice to have continued for more
				than 10 years, and
									(ii)a
				practice shall not fail to be treated as long-standing merely because such
				practice began after 1978.
									(4)Availability of
				safe harborsNothing in this section shall be construed to
				provide that subsection (b) only applies where the individual involved is
				otherwise an employee of the taxpayer.
							(5)Burden of
				proof
								(A)In
				generalIf—
									(i)a taxpayer
				establishes a prima facie case that it was reasonable not to treat an
				individual as an employee for purposes of subsection (b), and
									(ii)the taxpayer has
				fully cooperated with reasonable requests from the Secretary,
									then the burden of proof with
				respect to such treatment shall be on the Secretary.(B)Exception for
				other reasonable basisIn the case of any issue involving whether
				the taxpayer had a reasonable basis not to treat an individual as an employee
				for purposes of subsection (b), subparagraph (A) shall only apply for purposes
				of determining whether the taxpayer meets the requirements of subparagraph (A),
				(B), or (C) of subsection (b)(2).
								(6)Preservation of
				prior period safe harborIf—
								(A)an individual
				would (but for the treatment referred to in subparagraph (B)) be deemed not to
				be an employee of the taxpayer under subsection (b) for any prior period,
				and
								(B)such individual is
				treated by the taxpayer as an employee for purposes of the taxes imposed by
				this subtitle for any subsequent period,
								then, for
				purposes of applying such taxes for such prior period with respect to the
				taxpayer, the individual shall be deemed not to be an employee.(7)Substantially
				similar positionFor purposes of subsection (b) and this
				subsection, the determination as to whether an individual holds a position
				substantially similar to a position held by another individual shall include
				consideration of the relationship between the taxpayer and such
				individuals.
							(8)Treatment of
				test room supervisors and proctors who assist in the administration of college
				entrance and placement exams
								(A)In
				generalIn the case of an individual described in subparagraph
				(B) who is providing services as a test proctor or room supervisor by assisting
				in the administration of college entrance or placement examinations, subsection
				(b) shall be applied to such services performed after December 31, 2006 (and
				remuneration paid for such services) without regard to paragraph (3)
				thereof.
								(B)ApplicabilityAn
				individual is described in this subparagraph if the individual—
									(i)is
				providing the services described in subsection (b) to an organization described
				in section 501(c) and exempt from tax under section 501(a), and
									(ii)is not otherwise
				treated as an employee of such organization for purposes of this
				subtitle.
									(9)Treatment of
				securities broker dealersIn determining for purposes of this
				title whether a registered representative of a securities broker-dealer is an
				employee (as defined in section 3121(d)), no weight shall be given to
				instructions from the service recipient which are imposed only in compliance
				with investor protection standards imposed by the Federal Government, any State
				government, or a governing body pursuant to a delegation by a Federal or State
				agency.
							(e)Statements to
				independent contractors
							(1)In
				generalEach person who contracts for the services of an
				independent contractor on a regular and ongoing basis, within the scope of such
				person’s trade or business, shall provide a written statement to such
				independent contractor notifying such independent contractor of the Federal tax
				obligations of an independent contractor, the labor and employment law
				protections that do not apply to independent contractors, and the right of such
				independent contractor to seek a status determination from the Internal Revenue
				Service.
							(2)Independent
				contractorFor purposes of this subsection, the term
				independent contractor means any individual who is not treated
				as an employee by the person receiving the services referred to in paragraph
				(1).
							(3)Timing of
				statementExcept as otherwise provided by the Secretary, the
				statement required under paragraph (1) shall be provided within a reasonable
				period of entering into the contract referred to in paragraph (1).
							(4)Development of
				model statementThe Secretary shall develop model materials for
				providing the statement required under paragraph
				(1).
							.
			(b)Reduced penalty
			 not applicable in cases of noncompliance with guidance without reasonable
			 basisSubsection (c) of
			 section 3509 of the Internal Revenue Code of 1986 is amended—
				(1)by striking
			 if such liability and
			 inserting
					
						if—(1)such
				liability
						,
				and
				(2)by striking the
			 period at the end and inserting
					
						,
			 or(2)such liability relates to an individual who
				is treated as an employee under regulations or other guidance issued by the
				Secretary under section 3511(a) and the taxpayer lacks a reasonable basis for
				treating the individual as other than an employee.
						In the
				case of a taxpayer which has received a final written determination from the
				Internal Revenue Service holding that the individual referred to in paragraph
				(2) (or another individual who holds a position with the taxpayer substantially
				similar to the position held by such individual) is an employee, such taxpayer
				shall be treated for purposes of paragraph (2) as lacking a reasonable basis
				for treating such individual as other than an employee with respect to periods
				beginning on and after the first day of the first calendar quarter beginning
				more than 180 days after the date of such written determination unless the
				taxpayer establishes by clear and convincing evidence that the taxpayer has a
				reasonable basis for such
				treatment..
				(c)Conforming
			 amendments
				(1)Paragraph (2) of
			 section 6724(d) of the Internal Revenue Code of 1986 is amended by striking
			 or at the end of subparagraph (GG), by striking the period at
			 the end of subparagraph (HH) and inserting , or, and by
			 inserting after subparagraph (HH) the following new subparagraph:
					
						(II)section 3511(e) (relating to statements to
				independent
				contractors).
						.
				(2)Paragraph (2) of
			 section 7436(a) of such Code is amended by striking subsection (a) of
			 section 530 of the Revenue Act of 1978 and inserting section
			 3511(b).
				(3)The table of
			 sections for chapter 25 of such Code is amended by adding at the end the
			 following new item:
					
						
							Sec. 3511. Authority to issue guidance clarifying employment
				status.
						
						.
				(d)Termination of
			 section 530 of the Revenue Act of 1978The Revenue Act of 1978 is
			 amended by striking section 530.
			(e)Reports on
			 worker misclassificationBeginning with the first fiscal year
			 beginning after the date the first regulation or other guidance is issued for
			 public comment under section 3511(a) of the Internal Revenue Code of 1986 (as
			 added by this section):
				(1)A
			 report each fiscal year on worker classification which shall include the total
			 number of examinations of employers initiated because of suspected worker
			 classification issues, the total number of examinations that included
			 determinations on worker classification issues, the amount of additional tax
			 liabilities associated with worker classification enforcement actions, the
			 number of workers reclassified as a result of these actions, the number of
			 requests for Determination of Worker Status (Form SS–8), and technical guidance
			 on how to understand the data provided in the report.
				(2)A
			 report each fiscal year in which new statistically valid data is compiled and
			 interpreted on worker classification, prepared on the basis of information
			 gathered during an Employment Tax Study conducted by the National Research
			 Program (NRP) of the Internal Revenue Service. Such report shall provide
			 statistical estimates of the number of employers misclassifying workers, the
			 number of workers misclassified, the industries involved, data interpretations
			 and conclusions, and a description of the impact of improper worker
			 classification on the employment tax gap.
				(f)Effective
			 dates
				(1)Delayed
			 effective date of regulations and guidanceExcept as provided in
			 paragraph (2), any regulation or other guidance issued under section 3511(a) of
			 the Internal Revenue Code of 1986, as added by this section, shall not apply to
			 services rendered before the date which is 1 year after the date of the
			 enactment of this Act.
				(2)Treatment of
			 securities broker dealersParagraph (9) of section 3511(d) of the
			 Internal Revenue Code of 1986, as added by this section, shall apply to
			 services performed after December 31, 1997.
				(3)Authority to
			 issue regulations and guidance immediatelySo much of the
			 amendment made by subsection (d) as relates to subsection (b) of section 530 of
			 the Revenue Act of 1978 shall take effect on the date of the enactment of this
			 Act.
				(4)Delayed
			 termination of remainder of section 530 of the Revenue Act of
			 1978Except as provided in paragraph (3), the amendments made by
			 subsections (c)(1) and (d) shall apply to services rendered on or after the
			 date which is 1 year after the date of the enactment of this Act.
				
